Case 5:20-cv-00019-RWS-CMC Document 17 Filed 09/07/21 Page 1 of 1 PageID #: 722



                         IN THE UNITED STATES DISTRICT COURT
                           OF THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  SIDNEY ARNOLD, JR.                               §


  VS.                                              §    CIVIL ACTION NO. 5:20cv19-RWS-CMC

  COMMISSIONER OF SOCIAL
  SECURITY ADMINISTRATION                          §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

          The above-entitled and numbered civil action was heretofore referred to United States

  Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. The Report of the Magistrate

  Judge which contains her proposed findings of fact and recommendations for the disposition of such

  action has been presented for consideration.         On August 13, 2021, the Magistrate Judge

  recommended Plaintiff’s social security action be affirmed. Plaintiff, who is represented by counsel,

  did not file any objections to the Report and Recommendation.
       .
          The Court is of the opinion that the findings and conclusions of the Magistrate Judge are

  correct. Therefore, the Court hereby adopts the Report of the United States Magistrate Judge as the

  findings and conclusions of this Court. Accordingly, it is hereby

          ORDERED that Plaintiff’s above-entitled Social Security action is hereby AFFIRMED.

  It is further

          ORDERED that all motions not previously ruled on are DENIED, and the referral order is

  VACATED.

          SIGNED this 7th day of September, 2021.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
